                  Case 2:20-cv-01866-MJP Document 15 Filed 01/25/21 Page 1 of 1



 1                                                                 The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     RENALDO WHITE and RANDOLPH NADEAU,                    )
 9   individually and on behalf of all others similarly    )     CASE NO. 2:20-CV-01866-MJP
     situated,                                             )
10                                                         )     ORDER GRANTING UNOPPOSED
                      Plaintiffs,                          )     MOTION TO EXTEND TIME TO
11                                                               RESPOND TO COMPLAINT
                                                           )
             v.
12                                                         )
     SYMETRA ASSIGNED BENEFITS SERVICE                     )
13   COMPANY and SYMETRA LIFE INSURANCE                    )
     COMPANY,                                              )
14                                                         )
                      Defendants.                          )
15                                                         )
16
             This Court, having reviewed Defendants’ Unopposed Motion to Extend Time to Respond
17
     to Complaint, and having found good cause:
18
             IT IS SO ORDERED. Defendants’ response to the Complaint shall be filed by March 3,
19
     2021.
20

21           ORDERED this 25th day of January 2021.

22

23

24
                                                          A
                                                          Marsha J. Pechman
25                                                        U.S. District Court Judge
26
27

28   ORDER GRANTING UNOPPOSED MOTION TO EXTEND
     TIME TO RESPOND TO COMPLAINT - 1
     CASE NO. 3:20-CV-005268
